Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims are vague, indefinite, confusingly, awkwardly worded, and/or lack proper antecedent basis:
Claim 1, 4, 6, 7, 14, 17, recites apparatus and process steps with in the same claim. It is not clear if claim is manufacturing or making something or if the claims is reciting apparatus or pre-manufactured part. Applicant cannot recite both method and apparatus within the same claim because this material would be subject to an Election restriction which has to choose one or the other. To recite both at the same time renders the claim indefinite and makes it impossible to determine the metes and bounds of the claims. The claim is indefinite, awkwardly and confusingly worded.
The Claim 2 and 15 recites elements which are not equivalent substitutions which is needed when substituting elements with "or". The applicant could select different terms by using a Markush group. However Markush group were not employed. The claim is written in indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8 , 11-13 are rejected as best understood in view of the 112 rejections under 35 U.S.C. 102\"(a)(1)\" as being anticipated by Chen (US-6,439,012).
Regarding Claim 1, Chen discloses a device (analogous to a jig) for holding a pedal assembly (See Fig. 2-8) in a vehicle, the device comprising:a pedal pad receiving portion (120, Fig. 2, 7)  configured to receive the pedal assembly; a pin receiving portion (36, Fig. 4A) configured to receive a pin (See Fig. Fig. 4a) to releasably secure the jig with a pedal arm (210, Fig. 1) of the pedal assembly, wherein the pedal pad receiving portion is configured to hold the pedal assembly of the vehicle in an upward position during a manufacturing process; and at least one grip portion (58, Fig. 1) located on a bottom surface of the jig, wherein the at least one grip portion is configured to secure the jig with a floor of the vehicle.
The recitation “configured to hold the pedal assembly of the vehicle in an upward position during a manufacturing process” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the function to hold the pedal assembly not the claimed device to hold the pedal assembly. The prior art meets all of the structural 
Regarding Claim 2, Chen discloses the device according to claim 1, wherein the pedal assembly comprises at least one of a clutch pedal assembly, a brake pedal assembly (See Fig. 1), or an accelerator pedal assembly.
Regarding Claim 3 Chen discloses the device according to claim 14, wherein the pin comprises at least one of a push locking pin or a detent pin for releasably securing the jig with the pedal arm of the pedal assembly. (See Fig 4A)
Regarding Claim 5, Chen discloses the device according to claim 1, wherein the pedal pad receiving portion (120, See Fig. 7A-D) -corresponds with contours of the shape of a pedal pad located in the pedal assembly. (120, See Fig. 7A-D; there is no specific structure for the contour on how it corresponds with the shape of the pedal. Surface 120 correspond with surface of the device being hold, in this case the pedal. If applicant has special features on how the corresponding shape works, the features must be included as claim limitation.)
Regarding Claim 6 Chen discloses according to Claim 1 wherein the pin receiving portion is configured to receive the pin and lock the pedal arm in the device during an incomplete fluid fill process of the manufacturing process.
The recitation “configured to receive the pin and lock the pedal arm in the device” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations 
Regarding Claim 7 discloses the device according to claim 6, wherein the pin receiving portion is configured to release the pin to release the pedal arm from the device after completion of the fluid fill process of the manufacturing process.
The recitation “configured to release the pin and release the pedal arm in the device” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the function of receiving the pin not the claimed device (jig). The prior art meets all of the structural claimed limitations of the claimed device, thus would be capable of releasing the pin by disengaging the pin from its grooved indentations. Therefore the prior art of record would be able to release the pin and release the pedal arm in the device, meeting therefore the claimed limitations.
Regarding Claim 8 Chen discloses the device according to claim 1, wherein the device has a two-portion structure that comprises a first portion and a second portion, wherein the first portion is coupled with a second portion to form the device(jig). (See Annotated Figure 3A)

    PNG
    media_image1.png
    645
    338
    media_image1.png
    Greyscale

Regarding Claim 11 Chen discloses the device according to claim 1, wherein the at least one grip portion (50, See Fig. 3A) is configured to be attached with the floor of the vehicle to prevent the movement of the jig.
Regarding Claim 12 Chen discloses the device according to claim 1, wherein the at least one grip portion comprises at least one of a grip tape, a hatched surface, a textured surface (non-slip means 52 Fig. 3A), or a suction cup.
Regarding Claim 13 Chen teaches the device according to claim 11, wherein the bottom surface corresponds with contours to the floor of the vehicle. (See Fig. 1; there is no specific structure for the contour on how it corresponds with the shape of the pedal. Surface 120 correspond with surface of the device being hold, in this case the pedal. If applicant has special )
Claim(s) 14-16, 18-19 rejected as best understood in view of the 112 rejections under 35 U.S.C. 102\"(a)(1)\" as being anticipated by Chen (US-6,439,012).
Regarding Claim 14 Chen discloses a device for holding a pedal assembly in a vehicle, the device comprising: a pedal pad receiving portion (120, Fig. 2, 7)  configured to receive the pedal assembly; a pin receiving portion (36, Fig. 4A)  configured to receive a pin to releasable secure the jig with a pedal arm of the pedal assembly, wherein the pedal pad receiving portion (120, Fig. 2, 7)  is configured to hold the pedal assembly of the vehicle and prevent disengagement of the pedal assembly from the jig during a manufacturing process; and at least one grip portion (50, See Fig. 1, 3A) located on a bottom surface of the jig, wherein the grip portion is configured to secure the jig with a floor of the vehicle.
Regarding Claim 15 Chen discloses the device according to claim 14, wherein the pedal assembly comprises at least one of a clutch pedal assembly, a brake pedal assembly (See Fig. 1), or an accelerator pedal assembly.
Regarding Claim 16 Chen discloses the device according to claim 14, wherein the pin comprises at least one of a push locking pin or a detent pin for releasably securing the jig with the pedal arm of the pedal assembly. (Locking Shaft, See Fig 4A)
Regarding Claim 18 Chen discloses the device according to claim 14, wherein the pedal pad receiving portion corresponds with contours of the shape of a pedal pad located in the pedal assembly. (See Fig. 7A-D; there is no specific structure for the contour on how it corresponds with the shape of the pedal. Surface 120 correspond with surface of the device being hold, in this case the pedal. If applicant has special features on how the corresponding shape works, the features must be included as claim limitation.)
Claim 19 Chen discloses the jig according to claim 14, wherein the at least one grip portion comprises at least one of a grip tape, a hatched surface, a textured surface (58, See Fig 1, 3A), or a suction cup.
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oliver (US 5,842,364) - discloses a system for engaging a brake pedal of a vehicle with a pin and threaded portions.
Hines (US 2020/0216019) – discloses a pedal engaging mechanism with a pin, threaded portions and a support member. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628.  The examiner can normally be reached on Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                         




Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 31, 2021